DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/1/2021.
Claims 1-13 and 20-31 are pending. Claims 14-19 are cancelled. Claim 26-31 are new. Claims 1, 7, 20 and 26 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/2020, 10/27/2020, 3/22/2021 and 7/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Group II in the reply filed on 10/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19, which have been canceled, were drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the abbreviation “PCB” throughout the claim, but the claim does not provide the expanded form for the abbreviation and thus it is unclear what is necessarily required by the abbreviation “PCB”.
 For the purposes of prosecution the abbreviation “PCB” will be interpreted as meaning “printed circuit board”.
Claim 7 recites the abbreviation “PCB” throughout the claim, but the claim does not provide the expanded form for the abbreviation and thus it is unclear what is necessarily required by the abbreviation “PCB”.
 For the purposes of prosecution the abbreviation “PCB” will be interpreted as meaning “printed circuit board”.
Claim 20 recites the abbreviation “PCB” throughout the claim, but the claim does not provide the expanded form for the abbreviation and thus it is unclear what is necessarily required by the abbreviation “PCB”.
 For the purposes of prosecution the abbreviation “PCB” will be interpreted as meaning “printed circuit board”.
Claim 26 recites the abbreviation “PCB” throughout the claim, but the claim does not provide the expanded form for the abbreviation and thus it is unclear what is necessarily required by the abbreviation “PCB”.
 For the purposes of prosecution the abbreviation “PCB” will be interpreted as meaning “printed circuit board”.
Claim 31 recites “The semiconductor device of claim 31” in the preamble of the claim, which is indefinite and unclear, since a claim cannot be dependent on itself.
For the purposes of prosecution claim 31 will be interpreted as being dependent on claim 30.
Note the dependent claims 2-6, 8-13, 21-25 and 27-31 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Hasch

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 11-12, 20-23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasch et al. (US 2015/0048471 A1, hereinafter “Hasch”).
Regarding independent claim 1, Figures 2-4 of Hasch disclose a method of making a semiconductor device (¶¶0045-0048), comprising: 
providing a first PCB unit 18/46/48 (collectively the front left side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) including a first antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) formed over the first PCB unit 18/46/48; 
providing a second PCB unit 18/46/48 (collectively the front right side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) including a second antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) formed over the second PCB unit 18/46/48; 
providing a semiconductor die 14 (“semiconductor chip”- ¶0042); 
disposing the first PCB unit 18/46/48 and second PCB unit 18/46/48 adjacent to the semiconductor die 14; and 
depositing an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) over the semiconductor die 14, first PCB unit 18/46/48, and second PCB unit 18/46/48.
Regarding claim 2, Figures 2-4 of Hasch disclose the method further including forming a conductive via 42 (specifically the middle and bottom end portions of 42) through the first PCB unit 18/46/48, wherein the first antenna 42 is electrically coupled to the semiconductor die 14 through the conductive via 42 (¶0044).
claim 4, Figures 2-4 of Hasch disclose wherein a thickness (i.e., the thickness of component 18 of unit 18/46/48) of the first PCB unit 18/46/48 is different from a thickness (i.e., the thickness of component 48 of unit 18/46/48) of the second PCB unit 18/46/48.
Regarding claim 5, Figures 2-4 of Hasch disclose wherein the thicknesses of the first PCB unit 18/46/48 and second PCB unit 18/46/48 are selected based on desired broadcast frequencies of the first antenna 42 and second antenna 42, respectively (¶0048).
Regarding independent claim 7, Figures 2-4 of Hasch disclose a method of making a semiconductor device (¶¶0045-0048), comprising: 
providing a first PCB unit 18/46/48 (collectively the front left side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) including a first antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) formed over the first PCB unit 18/46/48; 
providing a semiconductor die 14 (“semiconductor chip”- ¶0042); 
disposing the first PCB unit 18/46/48 adjacent to the semiconductor die 14; and 
depositing an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) over the semiconductor die 14 and first PCB unit 18/46/48.
Regarding claim 8, Figures 2-4 of Hasch disclose the method further including forming a conductive via 42 (specifically the middle and bottom end portions of 42 through the first PCB unit 18/46/48, wherein the first antenna 42 is electrically coupled to the semiconductor die 14 through the conductive via 42 (¶0044).
claim 11, Figures 2-4 of Hasch disclose wherein a thickness of the first PCB unit 18/46/48 is selected based on desired broadcast frequency of the first antenna 42 (¶0048).
Regarding claim 12, Figures 2-4 of Hasch disclose the method further including disposing a second PCB unit 18/46/48 (collectively the front right side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) comprising a second antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) adjacent to the semiconductor die 14 and first PCB unit 18/46/48, wherein a thickness (i.e., the thickness of component 48 of unit 18/46/48) of the second PCB unit 18/46/48 is different from a thickness (i.e., the thickness of component 18 of unit 18/46/48) of the first PCB unit 18/46/48.
Regarding independent claim 20, Figures 2-4 of Hasch disclose a semiconductor device, comprising: 
a first PCB unit 18/46/48 (collectively the front left side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) including an antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42); 
a semiconductor die 14 (“semiconductor chip”- ¶0042) disposed adjacent to the first PCB unit 18/46/48; 
an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) deposited over the first PCB unit 18/46/48 and semiconductor die 14; and 
a conductive layer 38 (“rewiring layer”- ¶0042) formed over an underside of the encapsulant 34 to connect the antenna 42 to the semiconductor die 14 (¶0044).
claim 21, Figures 2-4 of Hasch disclose the semiconductor device further including a conductive via 42 (specifically the middle and bottom end portions of 42) formed through the first PCB unit 18/46/48, wherein the antenna 42 is electrically coupled to the semiconductor die 14 through the conductive via 42 (¶0044).
Regarding claim 22, Figures 2-4 of Hasch disclose the semiconductor device further including a second PCB unit 18/46/48 (collectively the front right side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) comprising a second antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) disposed adjacent to the semiconductor die 14.
Regarding claim 23, Figures 2-4 of Hasch disclose wherein a thickness (i.e., the thickness of component 18 of unit 18/46/48) of the first PCB unit 18/46/48 is different from a thickness (i.e., the thickness of component 48 of unit 18/46/48) of the second PCB unit 18/46/48.
Regarding independent claim 26, Figures 2-4 of Hasch disclose a semiconductor device, comprising: 
a first PCB unit 18/46/48 (collectively the front left side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) including an antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42); 
a semiconductor die 14 (“semiconductor chip”- ¶0042) disposed adjacent to the first PCB unit 18/46/48; and 
an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) deposited over the first PCB unit 18/46/48 and semiconductor die 14.
claim 27, Figures 2-4 of Hasch disclose the semiconductor device further including a conductive via 42 (specifically the middle and bottom end portions of 42) formed through the first PCB unit 18/46/48.
Regarding claim 28, Figures 2-4 of Hasch disclose the semiconductor device further including a second PCB unit 18/46/48 (collectively the front right side arrangement of 18 “waveguide”, 46 “conductors” and 48 “ tongues”- ¶¶0041, 0056) comprising a second antenna 42 (“coupling element”- ¶0050, specifically the top end portion of 42) disposed adjacent to the semiconductor die 14.
Regarding claim 29, Figures 2-4 of Hasch disclose wherein a thickness (i.e., the thickness of component 18 of unit 18/46/48) of the first PCB unit 18/46/48 is different from a thickness (i.e., the thickness of component 48 of unit 18/46/48) of the second PCB unit 18/46/48.
B.	Prior-art rejections based at least in part by Hasch (different embodiment)

Claim Rejections - 35 USC § 102
Claims 1, 3, 6-7, 9-11, 13, 20, 22, 24-26, 28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasch (different embodiment).
Regarding independent claim 1, Figures 7-8 of Hasch disclose a method of making a semiconductor device (¶¶0045-0048, 0068), comprising: 
providing a first PCB unit 78 (“waveguide”- ¶0064, specifically the front left side unit 78 shown in Fig. 8) including a first antenna 94 (“coupling element... antenna”- ¶0066) formed over an underside of the first PCB unit 78; 
providing a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) including a second antenna 94 an underside of the second PCB unit 78; 
providing a semiconductor die 14 (“semiconductor chip”- ¶0042); 
disposing the first PCB unit 78 and second PCB unit 78 adjacent to the semiconductor die 14; and 
depositing an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) over the semiconductor die 14, first PCB unit 78, and second PCB unit 78.
Regarding claim 3, Figures 7-8 of Hasch disclose the method further including forming a conductive layer 38 (“rewiring layer”- ¶0042) over an underside of the encapsulant 34 to couple the semiconductor die 14 to the first antenna 94 and second antenna 94 (¶0066).
Regarding claim 6, Figures 7-8 of Hasch disclose the method further including: 
providing a third PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the back right side unit 78 shown in Fig. 8) comprising a ground plane 98 (“ground area”- ¶0066); and 
disposing the third PCB unit 78 over a side of the first PCB unit 78.
Regarding independent claim 7, Figures 7-8 of Hasch disclose a method of making a semiconductor device (¶¶0045-0048, 0068), comprising: 
providing a first PCB unit 78 (“waveguide”- ¶0064, specifically the front left side unit 78 shown in Fig. 8) including a first antenna 94 (“coupling element... antenna”- ¶0066) formed over an underside of the first PCB unit 78; 
providing a semiconductor die 14 (“semiconductor chip”- ¶0042); 
disposing the first PCB unit 78 adjacent to the semiconductor die 14; and 

Regarding claim 9, Figures 7-8 of Hasch disclose the method further including forming a conductive layer 38 (“rewiring layer”- ¶0042) over an underside of the encapsulant 34 to couple the semiconductor die 14 to the first antenna 94 (¶0066).
Regarding claim 10, Figures 7-8 of Hasch disclose the method further including forming a bump 40 (“terminals”- ¶0042) on the conductive layer 38.
Regarding claim 11, Figures 7-8 of Hasch disclose wherein a thickness (i.e., the distance of contacts 26 and 76- ¶0048) of the first PCB unit 78 is selected based on desired broadcast frequency of the first antenna 94 (¶0048; Note; waveguides 18 and 78 are analogous to one another).
Regarding claim 13, Figures 7-8 of Hasch disclose the method further including: 
providing a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) comprising a ground plane 98 (“ground area”- ¶0066);  and 
stacking the first PCB unit 78 and second PCB unit 78.
Regarding independent claim 20, Figures 7-8 of Hasch disclose a semiconductor device, comprising: 
a first PCB unit 78 (“waveguide”- ¶0064, specifically the front left side unit 78 shown in Fig. 8) including an antenna 94 (“coupling element... antenna”- ¶0066); 
a semiconductor die 14 (“semiconductor chip”- ¶0042) disposed adjacent to the first PCB unit 78; 

a conductive layer 38 (“rewiring layer”- ¶0042) formed over an underside of the encapsulant 34 to connect the antenna 94 to the semiconductor die 14 (¶0066).
Regarding claim 22, Figures 7-8 of Hasch disclose the semiconductor device further including a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) comprising a second antenna 94 (“coupling element... antenna”- ¶0066) disposed adjacent to the semiconductor die 14.
Regarding claim 24, Figures 7-8 of Hasch disclose the semiconductor device further including a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) comprising a ground plane 98 (“ground area”- ¶0066) disposed over a side of the first PCB unit 78.
Regarding claim 25, Figures 7-8 of Hasch disclose wherein the second PCB unit 78 extends over a side of the semiconductor die 14.
Regarding independent claim 26, Figures 7-8 of Hasch disclose a semiconductor device, comprising: 
a first PCB unit 78 (“waveguide”- ¶0064, specifically the front left side unit 78 shown in Fig. 8) including an antenna 94 (“coupling element... antenna”- ¶0066); 
a semiconductor die 14 (“semiconductor chip”- ¶0042) disposed adjacent to the first PCB unit 78; and 
an encapsulant 34 (“molding compound layer... housing layer”- ¶0042) deposited over the first PCB unit 78 and semiconductor die 14.
 claim 28, Figures 7-8 of Hasch disclose the semiconductor device further including a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) comprising a second antenna 94 (“coupling element... antenna”- ¶0066) disposed adjacent to the semiconductor die 14.
Regarding claim 30, Figures 7-8 of Hasch disclose the semiconductor device further including a second PCB unit 78 (“wafer-integrated waveguides”- ¶0041, specifically the front right side unit 78 shown in Fig. 8) comprising a ground plane 98 (“ground area”- ¶0066) disposed over a side of the first PCB unit 78.
Regarding claim 31, Figures 7-8 of Hasch disclose wherein the second PCB unit 78 extends over a side of the semiconductor die 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 and 25 of U.S. Patent No. 9,806,040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-13 and 25 of U.S. Patent No. 9,806,040 B2 encompasses all the claimed subject matter as found in claims 7-10 and 26-27 of the current application given the species or sub-genus claimed in claims 7-13 and 25 of U.S. Patent No. 9,806,040 B2 anticipates the claimed genus in the current application being examined and therefore, a patent to the genus would, necessarily, extend the rights of the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Note the various dependent claims are anticipated by/obvious in view of the conflicting application/patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (US 2015/0016078 A1), which discloses a semiconductor device comprising a unit including an antenna which is disposed adjacent to a semiconductor die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/Primary Examiner, Art Unit 2895